Concurring Opinion.
Davis, C. J.
I do not concur in all the reasoning of Judge Lotz. The same transaction may constitute a tort and a contract, but fraud and a breach of warranty cannot properly be joined as a cause of action in one paragraph. The representation, that it was a new machine and had been used only two or three days, was, under the circumstances disclosed in the complaint, a material fact. The length of time the machine had been used, in view of the fact that its use demonstrated that it was worthless, was a matter of importance. It is not alleged wherein the representation that the machine worked perfectly was false. It appears, however, that appellee had possession of the machine for several days before he made the settlement therefor, and it is not averred that the alleged defects were latent or concealed. For aught that appears, they may have been open and obvious. The mere fact that appellee had an opportunity to determine whether the machine was as represented, would not preclude his right to recover damages sustained by him on account of the fraud. Appellee had the right to rely on appellant’s representation of existing material facts, the truth of which were known to appellant, and unknown to him. He was under no obligation to investigate and verify such representations. However, as it appears, as before observed, that the machine was in his possession for several days before he made settlement therefor; he should, in view .of the circumstances referred to by Judge Lotz, have shown that the defects, concerning which the alleged false and fraudulent representations were *392made, were not open and apparent to Ms observation. He was not bound to anticipate that the representations were false but he was required, under the circumstances, to see and notice such defects as were open and obvious to his observation. See Armstrong v. White, 9 Ind. App. 588. If the defects were latent or concealed, or if, on account of ignorance or inexperience, he did not see such defects as were open and obvious, such facts should be alleged.
Filed May 26, 1896.
All concur in the result.